FILED
                             NOT FOR PUBLICATION                            MAR 16 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


LUCIO ROSAS,                                     No. 13-71365

               Petitioner,                       Agency No. A096-322-873

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 10, 2015**

Before:        FARRIS, WARDLAW, and PAEZ, Circuit Judges.

       Lucio Rosas, a native and citizen of Mexico, petitions pro se for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his request for a continuance and entering an

order of removal. We dismiss the petition for review.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Rosas sought a continuance of his removal proceedings in order to file a

motion to vacate the state convictions that rendered him ineligible for cancellation

of removal. Rosas’ motion to vacate has now been denied. Oklahoma v. Rosas,

No. CM-1997-00242 (June 20, 2013). Accordingly, his challenge to the denial of

the continuance to pursue that relief is moot. See Pedroza-Padilla v. Gonzales,

486 F.3d 1362, 1364 n.2 (9th Cir. 2007); see also United States v. Strong, 489 F.3d

1055, 1059 (9th Cir. 2007) (“An appeal is moot when, by virtue of an intervening

event, a court of appeals cannot grant any effectual relief whatever in favor of the

appellant.” (citation and internal quotation marks omitted)).

      PETITION FOR REVIEW DISMISSED.




                                          2                                    13-71365